Appeal by the defendant from a judgment of the County Court, Nassau County (Belli, J.), rendered June 5, 2003, convicting him of robbery in the first degree, robbery in the second degree (two counts), assault in the second degree, and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contentions are unpreserved for appellate review, and, in any event, are without merit. Florio, J.P., Luciano, Skelos and Lifson, JJ., concur.